Case 1:18-cv-00526-ABJ Document 26 Filed 05/07/19 Page 1 of 2

Larry G.Ward Leave to file GRANTED f3.|

P.O.Box 1137 Guy Si
2 Massachusetts Ave. NE ~

 

W
Washington,DC 20002 Amy '\B. Jackson Date
United States District Judge
To Mr.Larry G.Ward _Teshome Workagegnehu as Ans wee,

I; Mk.Martin Van Buren Reject these lies and is willing to have his day in court

' Civil Action No. 18-526

Thank You

April 30,2019

Martin VanBuren
7503 Healy PI.
Upper Marlboro, MD 2077

“| olin OW

  

Me.
Case 118-00 O0526408U Tocuneent23 Atitec6A70g29 PRage DdOE2

 

5
haa (Rev. 06/12) Simmmons in a Civil Action

UNITED STATES DISTRICT COURT

b

for the
District of Columbia
)
Teshome Workagegnehu ;
ies = — ns —_ * )
Piaintif) = )
v. ; Civil Action No. 18-526

Washington Metropolitan Area Transit Authority, )
Paul J. Wiedefeld, General Manager, and Martin Van )
Buren )
_ ae ae )
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
Martin Van Buren
7503 Healy Place
Upper Marlboro, MD 20772-442

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
ate the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion nmust be served on the plaintiff or plaintiff's attomey,
whose name and address are:

Larry G. Ward

P.O. Box 1137

2 Massachusetts Ave., NE
Washington, DC 20002

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 04/09/2019 IslJackie Francis.

Signature of Clark or Deputy Clerk

 
